Title: To Benjamin Franklin from James Hutton, 24 August 1778
From: Hutton, James
To: Franklin, Benjamin


My dear old Friend
Hague Aug. 24. 1778
I recd. to day from London your kind Letter of June 23. which inclosed the Paper you was so kind to send me. It did not get to my Wifes hands till Aug. 17. The Vessel sail’d in the very first days of July.
If you can let me know the name of the Vessel in which that monument is gone to America, I certainly will and with all my heart do the best I can. I love that gallant man’s memory and many a Tear was dropt over him in England, so that I hope if that vessel be taken, that monument will be restored. I hope that monument will come safe. I am much obliged to you for your great kindness of Intention about our Labradore Ship. Whatever Mr. Grand of Amsterdam sends to me under Madam Fagel, (nèe Boreel’s) Cover à la Haye will come sure and safe to the hands of your thankful old friend. I am at the Hague for a few days to see some dear friends who are going to Nice for the Health of a Lovely Child. I wrote to you last week under Mr. Grands Cover. I hear to day that Mr. Marshall about whom I wrote to you in that Letter will probably bring his Daughter with him to America.
 
Addressed: Dr. Franklin
Notation: Hutton 24 Augt 1778
